Citation Nr: 1105852	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder.  

2.  Entitlement to service connection for a chronic acquired 
right eye disorder to include corneal scar residuals.  

3.  Entitlement to service connection for a chronic left wrist 
disorder to include a ganglion cyst.  

4.  Entitlement to service connection for a chronic respiratory 
disorder to include a sinus disorder and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active duty for training from July 1982 
to September 1982 and active duty from March 2003 to May 2004.  
The Veteran served in Iraq.  The Veteran had additional duty with 
the Alabama Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which, in pertinent part, denied 
service connection for a right corneal scar, a left ganglion 
cyst, and allergic rhinitis with a history of a sinus disorder.  
In August 2008, the RO denied service connection for 
posttraumatic stress disorder (PTSD).  

The issues of service connection for a chronic left wrist 
disorder to include a ganglion cyst and a chronic respiratory 
disorder to include a sinus disorder and allergic rhinitis are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran served with the Army in Iraq.  

2.  VA clinical psychologists have diagnosed the Veteran with 
chronic PTSD secondary to his traumatic experiences while in 
Iraq.  

3.  Chronic right corneal scar residuals were initially 
manifested during active service.  

CONCLUSIONS OF LAW

1.  Chronic PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2010 as 
amended).  

2.  Chronic right eye corneal scar residuals were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for both 
chronic PTSD and chronic right eye corneal scar residuals.  Such 
action represents a complete grant of the benefits sought on 
appeal.  Therefore, no discussion of the VA's duty to notify and 
assist is necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service or while performing active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  


I.  PTSD

The Secretary of the VA has recently amended the provisions of 38 
C.F.R. § 3.304 applicable to PTSD claims.  This amendment is 
expressly applicable to all claims pending before the Board on 
July 13, 2010.  The amended regulation directs, in pertinent 
part, that:

Posttraumatic stress disorder.  Service 
connection for posttraumatic stress 
disorder requires medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting evidence 
that the claimed in-service stressor 
occurred.  The following provisions apply 
to claims for service connection of 
posttraumatic stress disorder diagnosed 
during service or based on the specified 
type of claimed stressor:

(1)  If the evidence establishes a 
diagnosis of posttraumatic stress 
disorder during service and the 
claimed stressor is related to that 
service, in the absence of clear and 
convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
Veteran's service, the Veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  

(2)  If the evidence establishes that 
the Veteran engaged in combat with the 
enemy and the claimed stressor is 
related to that combat, in the absence 
of clear and convincing evidence to 
the contrary, and provided that the 
claimed stressor is consistent with 
the circumstances, conditions, or 
hardships of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the 
claimed in-service stressor.  

(3)  If a stressor claimed by a 
veteran is related to the Veteran's 
fear of hostile military or terrorist 
activity and a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of posttraumatic stress 
disorder and that the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's 
service, the Veteran's lay testimony 
alone may establish the occurrence of 
the claimed in-service stressor.  For 
purposes of this paragraph, "fear of 
hostile military or terrorist 
activity" means that a veteran 
experienced, witnessed, or was 
confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or 
a threat to the physical integrity of 
the Veteran or others, such as from an 
actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response 
to the event or circumstance involved 
a psychological or psycho-
physiological state of fear, 
helplessness, or horror.  38 C.F.R. 
§ 3.304(f) (2010).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel records indicate that he served 
with the Army's 877th Engineer Battalion (Combat Heavy), 101st 
Airborne Division (Air Assault) in Iraq from March 15, 2003, to 
November 17, 2003.  

VA clinical documentation dated between February 2008 and May 
2008 conveys that, on repeated mental status examinations 
conducted by VA clinical psychologists, the Veteran reported 
"symptoms of PTSD following exposure to numerous combat traumas 
including frequent mortar attacks, firefights, and "witness to 
death and dismemberment of others" including "an attack in 
which a young Iraqi boy, whom he had befriended, was killed."  
It was found that he re-experienced symptoms through nightmares, 
flashbacks, physical reactivity, that he experienced 
psychological stress on exposure to triggers, and had intrusive 
memories.  He also had avoidant symptoms manifested by avoidant 
behavior.  He avoided discussing his experiences, tried not to 
think about Iraq, felt estranged from others, and had some 
anhedonia.  He had hyperarousal symptoms of insomnia, 
irritability, hypervigilance and exaggerated startle response.   
He was diagnosed with chronic PTSD and bereavement.  

In a June 2008 written statement, the Veteran related that he had 
served in northwestern Iraq; had come under mortar fire; 
witnessed civilian casualties; and subsequently experienced bad 
dreams, sleeplessness, and heavy drinking.  

The Board has reviewed the probative evidence of record, 
including the Veteran's testimony and written statements on 
appeal.  The Veteran asserts that service connection for chronic 
PTSD is warranted secondary to his traumatic experiences while in 
Iraq.  The Veteran served with the Army's 877th Engineer 
Battalion (Combat Heavy), 101st Airborne Division (Air Assault) 
in Iraq.  The Board finds that his claimed stressful experiences 
are consistent with such service.  The Veteran has been diagnosed 
with chronic PTSD in accordance with DSM-IV secondary to his Iraq 
experiences by treating VA clinical psychologists.  In the 
absence of clear and convincing evidence to the contrary, the 
Board finds that service connection for chronic PTSD is now 
warranted.  

II.  Right Eye

The Veteran's service treatment records reflect that he was 
treated for a right eye injury.  An August 2003 Individual Sick 
Slip indicates that the Veteran sustained an eye injury "in the 
line of duty" as a tower guard; was found to have a scar on the 
right iris; was treated with antibiotics; and ordered to stay 
inside for five days.  

Clinical documentation from the Alabama Eye Center dated in 
October 2004 conveys that the Veteran complained of a foreign 
object in his right eye.  He reported that the foreign body had 
entered his eye during the previous day while he was "on the 
job."  He presented a history of a "[foreign body times] 
several y[ea]rs ago - brush."  On examination of the right eye, 
the Veteran exhibited a "central corneal abrasion/recurrent 
erosion.  An impression of right eye corneal abrasion was 
advanced.  A December 2004 treatment record from the Alabama Eye 
Center states that impressions of a right eye corneal scar and 
iritis were advanced.  

At a November 2005 VA examination for compensation purposes, the 
Veteran presented a history of a July 2003 "corneal reaction" 
and associated corneal scarring secondary to foreign bodies in 
the eye sustained during a sandstorm in Iraq.  The Veteran was 
diagnosed with "corneal scar secondary to foreign body and 
inflammation, right."  

An April 2006 VA optometry evaluation states that the Veteran 
presented a history of sustaining corneal abrasions in both eyes 
during 2003 while serving in Iraq.  A November 2006 VA optometry 
evaluation notes that impressions of a right eye central corneal 
scar and a history of recurrent corneal erosions of both eyes.  

The Veteran's service treatment records reflect that he sustained 
a right eye injury during active service and exhibited chronic 
right eye corneal scar residuals on repeated VA evaluation.  
While the Veteran sustained a post-service industrial right eye 
injury in 2004, no treating or examining physician has attributed 
the Veteran's right corneal scar to such trauma.  In the absence 
of any persuasive evidence to the contrary and upon resolution of 
all reasonable doubt in the Veteran's favor, the Board concludes 
that service connection is now warranted for chronic right eye 
corneal scar residuals.  


ORDER

Service connection for chronic PTSD is granted.  

Service connection for chronic right eye corneal scar residuals 
is granted.  


REMAND

The Veteran advances that service connection for both a chronic 
left wrist disorder and a chronic respiratory disorder is 
warranted as the claimed disabilities were initially manifested 
during active service/active duty.  

The Veteran's service personnel documentation of record indicates 
that he served with the Alabama Army National Guard between April 
1981 and December 2004.  While the records note his periods of 
active service and periods of "active duty/active duty for 
training or full time training duty" between April 1981 and 
April 1994, the Veteran's complete periods of active duty, active 
duty for training, and inactive duty with the Alabama Army 
National Guard have not been specifically delineated and 
verified.  The VA should obtain all relevant military treatment 
records and other documentation which could potentially be 
helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).  

In his undated Veteran's Application for Compensation or Pension 
(VA Form 21-526) received in May 2005, the Veteran sought service 
connection for a "cyst in r/wrist."  The Veteran's service 
treatment records do not reflect treatment for a wrist disorder.  
The report of an October 2005 VA examination for compensation 
purposes conveys that the Veteran presented a history of "a cyst 
on the dorsum of his right wrist which has been present since 
Iraq."  He reported that the cyst was examined by a "medic at 
the field office in Iraq."  The VA examiner related that the 
Veteran exhibited a ganglion cyst on his left wrist.  The Veteran 
was diagnosed with a "ganglion cyst of his left wrist which 
historically has been present for some time."  No finding as to 
the Veteran's right wrist were reported.  In April 2006, the RO 
denied service connection for a left wrist ganglion cyst and the 
Veteran subsequently perfected a substantive appeal with that 
decision.  The issue of service connection for a right wrist 
disorder to include a cyst has not been adjudicated.  

Initially, the Board notes that it is unclear if the Veteran 
and/or the VA may have committed typographical errors in denoting 
the wrist affected by the ganglion cyst or whether the Veteran 
seeks service connection for both a chronic right wrist disorder 
and a chronic left wrist disorder.  Given these facts, the Board 
finds that the issue of service connection for a chronic right 
wrist disorder to include a cyst is inextricably intertwined with 
the certified issue of service connection for a chronic left 
wrist disorder to include a ganglion cyst.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance.  

The Veteran's service treatment records reflect that he was 
treated for respiratory complaints on several occasions.  An 
April 16, 2003, treatment entry states that the Veteran 
complained of a cough and a sore throat.  An assessment of 
pharyngitis was advanced.  An April 21, 2003, Individual Sick 
Slip states that the Veteran was confined to quarters for a 
"throat and chest problem."  A May 2003 treatment record 
relates that the Veteran complained of sinus congestion and a 
cough of three weeks' duration.  An assessment of sinusitis was 
advanced.  An undated treatment record notes that the Veteran 
complained of a sore throat and congestion.  An assessment of 
"[upper respiratory infection]/mild bronchitis" was advanced.  
A November 2004 treatment record states that the Veteran 
complained of a productive cough.  An assessment of a 
questionable sinus infection was advanced.  

The report of the October 2005 VA examination for compensation 
purposes states that the Veteran complained of "sinus 
problems," itching eyes, and a runny nose.  He presented a 
history of an inservice sinus infection.  The Veteran was 
diagnosed with "allergic rhinitis with a history of sinus 
infections in the distant past."  The examiner made no findings 
as to the etiological relationship, if any, between the Veteran's 
inservice respiratory complaints and his current respiratory 
disability.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
the October 2005 VA examination report is inadequate for 
evaluation purposes given the aforementioned apparent discrepancy 
in its findings as to the Veteran's wrists and the examiner's 
failure to advance any opinion as to the etiological 
relationships, if any, between the Veteran's subjective history 
of a right wrist cyst, his documented inservice history of 
inservice respiratory complaints; and his chronic wrist and 
respiratory disabilities.  Further VA evaluation would be helpful 
in resolving the issues raised by the instant appeal.  

As the claims file is being returned to the RO, it should be 
updated to include any VA treatment records compiled since May 
23, 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center, the appropriate service entity, 
and/or Defense Finance and Accounting 
Service (DFAS) and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, and 
inactive duty for training with the Alabama 
Army National Guard and (2) forward all 
available service treatment records 
associated with such duty for incorporation 
into the record.  

2.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his wrist and respiratory 
disabilities.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

3.  Associate with the claims folder all 
relevant VA clinical documentation 
pertaining to treatment of the Veteran 
after May 28, 2008.  

4.  After completion of the action 
requested in paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of his wrist and respiratory disabilities.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner or examiners should advance 
opinions addressing the following 
questions:

a.  Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic wrist disorder had 
its onset during active service/active 
duty/active duty for training; is 
related to the Veteran's claimed 
inservice wrist cyst; or otherwise 
originated during active 
service/active duty/active duty for 
training.  

b.  Is it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic respiratory 
disorder had its onset during active 
service/active duty/active duty for 
training; is related to the Veteran's 
inservice respiratory complaints; 
and/or otherwise originated during 
active service/active duty/active duty 
for training.  

Send the claims folder to the examiner or 
examiners for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  The examiner or examiners are 
requested to provide a rationale for all 
stated opinions.  

5.  After adjudicating the issue of service 
connection for a chronic right wrist 
disorder to include a cyst by way of a 
rating decision, and informing the Veteran 
of his appellate rights and that the issue 
is not on appeal unless a notice of 
disagreement and a substantive appeal are 
filed, then readjudicate the Veteran's 
entitlement to service connection for both 
a chronic left wrist disorder to include a 
ganglion cyst and a chronic respiratory 
disorder to include a sinus disorder and 
allergic rhinitis.  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Veteran's claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last statement of 
the case.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all 


cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


